UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6352



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RICKY L. RIVERS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-99-45)


Submitted:   August 25, 2005              Decided:   September 1, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricky L. Rivers, Appellant Pro Se. Brian Lee Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ricky L. Rivers seeks to appeal a district court order

allegedly entered on October 4, 2004.             Though Rivers includes an

October 4, 2004, letter to a third party from the district court

concerning serving his state sentence before serving his federal

sentence, no final appealable order was entered on that date.

           This Court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                 After

thoroughly    reviewing    the   record     and    Rivers’     submissions,    we

conclude   that   Rivers    fails    to     appeal    an     appealable   order.

Accordingly, we deny Rivers’ motion for the appointment of counsel

and dismiss the appeal for lack of jurisdiction.               We dispense with

oral   argument   because    the    facts    and     legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      DISMISSED




                                    - 2 -